PER CURIAM.
The state has correctly conceded error in the lower court’s refusal to permit closing argument in the delinquency proceeding below based on Herring v. New York, 422 U.S. 853, 95 S.Ct. 2550, 45 L.Ed.2d 593 (1975). See also M.E.F. v. State, 595 S6.2d 86 (Fla. 2d DCA1992). We agree with appellant that the adjudications for both the charge of sale of a counterfeit controlled substance and the violations of community control must be reversed due to this error.
REVERSED and REMANDED.
DAUKSCH, HARRIS and GRIFFIN, JJ., concur.